     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 1 of 35



                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                    CRIMINAL      ACTION


v.                                                          NO. 20-55



JASON WILLIAMS AND NICOLE BURDETT                           SECTION “F”



                             ORDER AND REASONS

      Before the Court is the defendants’ motion for discovery,

evidentiary hearing, and to dismiss indictment for grand jury

discrimination and deprivation of speedy trial rights.                   For the

reasons    that    follow,   the   motion   is   GRANTED    with      respect   to

discovery    and    DENIED   without   prejudice    as     to   the    remaining

requested relief, to be re-urged depending on the outcome of

discovery.

                                   Background

      A local criminal defense attorney and city councilman along

with his law partner were indicted on federal tax fraud charges on

the eve of the councilman’s announced and official qualification

to run for Orleans Parish District Attorney and in the midst of

the COVID-19 pandemic that prompted the Court to suspend grand

                                       1
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 2 of 35



jury proceedings and jury trials. Innocent unless and until proven

guilty of the federal charges, but likely unable to obtain a speedy

trial before the November 3 election, the city councilman and his

law partner now seek limited discovery from the government and

Clerk of Court concerning the government’s timing motivation for

prosecution as well as the racial composition of and the process

undertaken to summon the specially-convened grand jury and the

quorum that voted to indict on June 26, 2020.

                              Pre-Indictment

      Jason R. Williams is an attorney and public official who

presently serves as a Councilmember-At-Large for New Orleans City

Council, the legislative branch of New Orleans City government.

Councilman    Williams    recently   qualified     to     run,   and   formally

entered the race, for the office of District Attorney for Orleans

Parish; the election is scheduled for November 3, 2020. Councilman

Williams heads his law firm, Jason Rogers Williams & Associates

LLC, which focuses on criminal defense.           Nicole E. Burdett is one

of   Mr.   Williams’   law   partners.      She    also    performs     certain

administrative functions for the firm.

      When Councilman Williams publicly declared his intent to run

for District Attorney in 2017, he was allegedly threatened by an

individual affiliated with a political rival concerning his intent

                                     2
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 3 of 35



to run for the office of DA.           During that same year, 2017, the

federal government began a grand jury investigation of Councilman

Williams. 1    It is claimed that the federal government initiated an

investigation into him based on a referral from a political rival;

given that the government first issued a tax subpoena to Mr.

Williams on April 23, 2019 -- years after initially investigating

him for other matters -- the first two years of the non-tax-related

federal investigation had been fruitless.

       In March 2020, the State of Louisiana and this District in

particular began to realize the impacts of COVID-19, which is

caused by a coronavirus called SARS-CoV-2.          Since COVID-19 became

a global pandemic and was declared a national emergency, ordinary

life   has    been   disrupted,   as   have    operations   of   businesses,

governments, and courts around the country.          To combat the spread

of the disease and acknowledging the severity of risks presented

by this public health emergency, the Chief Judge of this Court has

issued several administrative orders extending deadlines and, most

notably,      suspending   criminal     jury    trials   and     grand   jury

proceedings in the Eastern District of Louisiana.                See, e.g.,

COVID-19 GENERAL ORDER NO. 20-6 (April 24, 2020)(amending prior


1 Grand jury subpoenas to Mr. Williams bear a grand jury number of
2017R00460-97, indicating to counsel for Mr. Williams that the
government has been using the grand jury to investigate Williams
since 2017.
                                 3
   Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 4 of 35



order to suspend all jury trials until August 1, 2020, “due to the

Court’s reduced ability to obtain an adequate spectrum of jurors

and the effect of the recommendations from ... public health

organizations on the ability of counsel and Court staff to be

present in the courtroom [and specifically finding] that the ends

of justice [are] served by ordering the postponements outweigh the

best interest of the public and any defendant’s right to a speedy

trial[;]” and suspending all grand jury proceedings “until August

1, 2020, subject to change upon motion from the government and

further orders of the Court[.]”); see also COVID-19 GENERAL ORDER

NO. 20-9 (June 26, 2020)(extending suspension of jury trials until

October 5, 2020 and continuing to observe that the Court has a

“reduced ability to obtain an adequate spectrum of jurors” and

expressly   finding   that   “the   ends   of   justice   [are]   served   by

ordering the postponements outweigh the best interest of the public

and any defendant’s right to a speedy trial[.]”).

                        Grand Jury/Indictment

     In the midst of the COVID-19 pandemic, when jury trials and

grand jury proceedings have been and continue to be suspended,

qualifying for the November 3, 2020 election for Orleans Parish

District Attorney was scheduled for July 22, 2020.                Just three

weeks before this qualification deadline, on June 26, 2020, a

                                     4
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 5 of 35



specially-convened     federal   grand    jury   returned    an   11-count

indictment, charging Jason R. Williams and Nicole E. Burdett with

one count of conspiracy to defraud the United States, in violation

of 18 U.S.C. § 371 (Count 1); five counts of aiding and assisting

in the preparation and presentation of false and fraudulent tax

returns, in violation of 26 U.S.C. § 7206(2) (Counts 2, 3, 4, 5,

and 6); 2 and five counts of failing to file IRS Forms 8300 relating

to cash received in trade or business, in violation of 31 U.S.C.

§§ 5331 and 5322 (Counts 7, 8, 9, 10, and 11). 3

     This 11-count indictment was returned on June 26, 2020 by a

grand jury originally empaneled in August of 2019.          In addition to

the Williams/Burdett indictment, four other indictments charging

other individuals unrelated to this case were also returned by the

grand jury on June 26, 2020.       Given the Court’s COVID-19 General


2 Each charged § 7206(2) violation concerns an allegedly inflated
Schedule C business expense in the amount of: $200,000 (tax year
2013; Count 2); $90,000 (tax year 2014; Count 3); $170,000 (tax
year 2015; Count 4); $140,000 (tax year 2016; Count 5); $120,000
(tax year 2017; Count 6).       The government alleges that the
defendants misclassified personal expenses as business expenses
and provided this false information to the tax preparer for
inclusion on the Schedule C (profit and loss from a business)
portion of Williams’ tax returns; and that these allegedly
fraudulent tax returns reduced Williams’ tax liability in excess
of $200,000.
3 Each charged §§ 5331 and 5322 violation concerns an occasion in

which Williams and Burdett allegedly failed to report cash payments
in excess of $10,000 from clients for legal services; five
occasions between June 2017 and August 2018, for a total of
$66,516.
                                 5
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 6 of 35



Order suspending grand jury proceedings until August 1, 2020, the

defendants observe that the government must have requested and

received special dispensation to convene the grand jury.                  See

COVID-19 GENERAL ORDER NO. 20-6 (April 24, 2020)(ordering that,

“[f]or   the   reasons   given   above   and   below,   all   grand   jury

proceedings in this District are suspended until August 1, 2020,

subject to change upon motion from the government and further

orders of the Court.”).

     The government does not dispute that special dispensation was

granted.   According to the prosecuting attorneys here, 4 the United

States Attorney’s Office for the Eastern District of Louisiana

requested that the grand jury empaneled in August 2019 be ordered

to meet on June 26, 2020.        Chief Judge Brown apparently granted

the request; the grand jury met on June 26, 2020 and returned five

indictments, one of which was the 11-count indictment charging

Mr. Williams and Ms. Burdett with conspiracy to defraud the United

States, income tax fraud, and failure to file forms relating to

cash received in trade or business.        Meanwhile, Mr. Williams and

Ms. Burdett initially appeared and have entered pleas of not guilty

to the charges; a September 14, 2020 jury trial date was scheduled



4 This case is being prosecuted by the U.S. Attorney’s Office for
the Western District of Louisiana after recusal by the U.S.
Attorney’s Office for the Eastern District of Louisiana.
                                6
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 7 of 35



consistent with the mandate of the Speedy Trial Act. 5           On July 27,

2020, the Court granted the defendants’ unopposed Rule 17(c) motion

seeking permission to serve subpoenas on tax preparer Henry Timothy

and B&B Accounting Services, LLC.

     Separate and apart from defenses they will advance to the

substantive charges, the defendants now challenge the government’s

motivation   concerning      the    timing   of   the   indictment.      They

vigorously   assert   that    the    investigation      was   prompted   by   a

political rival, the charges are politically-motivated, concocted

by Mr. Timothy, and brought at a time (i) to maximize interference

with the upcoming DA election; (ii) when there could not possibly

be a fair cross-section of grand jurors to return an indictment;

and (iii) when obtaining a speedy trial is impossible. They now

seek discovery from the government and the Clerk of Court into

matters of grand jury composition, which the defendants plan to

use to support a motion to dismiss the indictment.

                                      I.

     The singular issue presented by the defendants’ motion is

quite limited: are the defendants entitled to discover the process




5 Considering that the Court’s administrative order has suspended
all jury trials until October 5, 2020, however, the parties belabor
no illusion that any jury trial will proceed before October 2020.
                                 7
   Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 8 of 35



for specially convening the grand jury on June 26 as well as the

racial    composition       of   the    grand    jury    quorum     returning    the

indictment?        The defendants’ arguments framing their request,

insofar as they bear on prosecutorial motivation, implicate the

Court’s      limited        supervisory         capacity     over       prosecution

prerogatives.        These principles in the context of the unique

process leading up to a federal tax fraud indictment frame the

debate.

                                         A.
                            Prosecutorial Discretion


     In    our    federal    criminal     justice    system,      “[t]he     Attorney

General and United States Attorneys retain ‘broad discretion’ to

enforce the Nation’s criminal laws.” United States v. Armstrong,

517 U.S. 456, 464 (1996)(citing Wayte v. United States, 470 U.S.

598, 607 (1985)).      The breadth of this discretion finds its source

in statute and constitutional separation-of-powers doctrine.                     See

id. (“[t]hey have this latitude because they are designated by

statute as the President’s delegates to help him discharge his

constitutional responsibility to “take Care that the Laws be

faithfully       executed.”)(citations        omitted).      To    be    sure,   “the

decision    to    prosecute      is   particularly      ill-suited      to   judicial

review.”    Wayte, 470 U.S. at 607.           A “’presumption of regularity’

                                          8
   Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 9 of 35



[attaches to] prosecutorial decisions and, ‘in the absence of clear

evidence to the contrary, courts presume that they have properly

discharged their official duties.’”                  Armstrong, 517 U.S. at 464

(“A selective-prosecution claim asks a court to exercise judicial

power   over    a    ‘special       province’   of    the   Executive.”).     Thus,

ordinarily, “so long as the prosecutor has probable cause to

believe that the accused committed an offense defined by statute,

the decision whether or not to prosecute and what charge to file

or bring before a grand jury, generally rests entirely in his

discretion.”        Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978).

       Though   broad,    prosecutorial         discretion    is   not   completely

“unfettered[; s]electivity in the enforcement of criminal laws is

... subject to constitutional constraints.”                   Wayte, 470 U.S. at

608 (citing United States v. Batchelder, 442 U.S. 114, 125 (1979)).

When    presented      with     a    selective       or   vindictive     prosecution

challenge, the Court may review decisions to prosecute in limited

circumstances to ensure that the decision is not the product of

individual or institutional abuse or “deliberately based upon an

unjustifiable standard such as race, religion, or other arbitrary

classification, including the exercise of protected statutory and

constitutional rights.”              Id. (citing Bordenkircher, 434 U.S. at

364-65)); Armstrong, 517 U.S. at 464-65 (the equal protection

clause of the Fifth Amendment forbids (selective) prosecution
                             9
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 10 of 35



based upon race, religion, or other arbitrary factor); United

States      v.    Goodwin,     457   U.S.     368,    373    (1982)(prosecutorial

vindictiveness is a due process violation for it “punish[es] a

person because he has done what the law plainly allows him to

do[,]” but it is difficult to prove considering that “[m]otives

are complex and difficult to prove” and “[t]he imposition of

punishment        is    the   very   purpose    of     virtually     all    criminal

proceedings.”).         To succeed on a selective prosecution claim, the

defendant        must   demonstrate    that    the    prosecution     had    both   a

discriminatory effect and that it was motivated by a discriminatory

purpose; and, the standard applicable to a request by a defendant

seeking discovery from the government on a selective prosecution

claim is “correspondingly rigorous.”                 See Armstrong, 517 U.S. at

465-66, 468.

      The    Court’s      supervisory       power    being    thus   limited,    the

Department of Justice itself has developed its own policies to

regulate or guide the exercise of its vast discretion.                       But it

does not always follow them. 6          And neither the government nor the



6 See, e.g., United States v. Hoffman, 901 F.3d 523, 541 n.9 (5th
Cir. 2018)(observing that, in charging a defendant with 21 counts,
which exceeded the DOJ internal policy ceiling of 15, the
government violated its own policy to charge “as few separate
counts as are reasonably necessary[;]” a policy intended to
“promote the fair administration of justice, as well as the
perception of justice”).
                                10
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 11 of 35



defendants suggest that the Court has any police power to enforce

the Department of Justice’s own internal policies.               One which the

defendants    submit   has    been   violated    is    the    government’s    own

Election Year Sensitivities policy, which provides:

      [P]olitics must play no role in the decisions of federal
      investigators    or     prosecutors     regarding    any
      investigations of criminal charges.
      Law enforcement officers and prosecutors may never
      select the timing of investigative steps or criminal
      charges for the purpose of affecting any election, or
      for the purpose of giving an advantage or disadvantage
      to any candidate or political party.


See Attorney General Memorandum for All Department of Justice

Employees Concerning Election Year Sensitivities (March 9, 2012). 7

      The   defendants      invoke   broad   principles       concerning    their

suspicion     of     outrageous       government       conduct        and   their

constitutional right to due process.                 See generally Rochin v.

California, 342 U.S. 165, 169, 173 (1952); cf. United States v.

Russell, 411 U.S. 423, 431-32 (1973).            To be sure, the Court is

tasked with ensuring that all defendants’ due process rights are

respected,    no   matter    their   station    in    life.     The    government

dismisses any such political interference allegation, and insists

that its timing in bringing the indictment was informed not by the


7 Counsel for the government confirmed during oral argument that
this policy remains applicable today.
                                11
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 12 of 35



November election, but instead by the internal workings of the

Justice Department Tax Division (discussed below) and the then-

approaching statute of limitations as to Count 7 (which would have

expired on June 27, 2020) and Count 2 (which will prescribe on

October 15, 2020). 8

                                      B.
                        Federal Tax Prosecutions


      The Internal Revenue Service is an agency of the United States

Department of the Treasury vested with the institutional purpose

and responsibility for enforcing and administering the federal tax

laws and collecting taxes owed to the United States.               See United

States v. Harris, 628 F.2d 875, 879 (5th Cir. 1980)(“The IRS is

duty bound to inquire after persons who may be liable for the

payment of taxes.”)(citations omitted).               “The IRS splits the

responsibility for enforcing the nation’s tax laws between its two

investigative divisions[,]” one criminal and one civil. See United

States   v.   Peters,   153    F.3d   445,   447   (7th   Cir.   1998).    The

Examination    Division   is    responsible    for   conducting    civil   tax



8 The Court is not presented with an issue to resolve with respect
to election interference; the defendants raise the issue as one of
a confluence of factors, which they submit inform their request to
inquire into the special dispensation for convening a grand jury
on the eve of qualification for an election when grand jury
proceedings were otherwise suspended due to COVID-19.
                                12
    Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 13 of 35



audits 9 through revenue agents, whereas the Criminal Investigative

Division investigates alleged criminal violations of the tax code

and related federal statutes through special agents. 10

       Rather than a civil audit conducted by a revenue agent tasked

with determining if an individual has underpaid his taxes, a

criminal tax fraud investigation is conducted by the Criminal

Division’s special agents, whom must administer warnings before

seeking   information        from   taxpayers       they    investigate.          It   is

apparently      not    uncommon     for    either     an    audit   or     tax    fraud

investigation to be prompted by an informant, such as an ex-spouse

calling   the    IRS    to   report       allegedly      improper   tax     reporting

practices by a former spouse.             See, e.g., United States v. Peters,

153 F.3d 445, 447 (7th Cir. 1998)(former husband of defendant Dr.

Peters called the IRS to report that he had information indicating

that   his   former     wife    had   cheated       on     her   taxes);    see    also



9  “An IRS audit is a review/examination of an ... individual’s
accounts and financial information to ensure the information is
reported correctly according to the tax laws and to verify the
reported amount of tax is correct.”
https://www.irs.gov/businesses/small-businesses-self-
employed/irs-audits
10 “The Internal Revenue Service Criminal Investigation Division

conducts criminal investigations regarding alleged violations of
the Internal Revenue Code [and related federal] statutes.      The
findings of these investigations are referred to the Department of
Justice for recommended prosecution.”
https://www.irs.gov/compliance/criminal-investigation/how-
criminal-investigations-are-initiated
                                13
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 14 of 35



https://www.irs.gov/compliance/criminal-investigation/how-

criminal-investigations-are-initiated          (“Information         is   .   .    .

routinely    received   from    the   public   as   well     as   from    ongoing

investigations underway by other law enforcement agencies[.]”).

      Unlike most federal criminal prosecutions, the United States

Attorney’s    Office    lacks   the   authority     to     decide    whether      to

prosecute an individual for tax fraud.          Instead, the Tax Division

of the U.S. Department of Justice is vested with the authority to

refer   alleged   violations     of   IRS    tax    laws    for     prosecution.

According to the government, the Tax Division approved Counts 1

through 6 of the indictment on April 27, 2020 and Counts 7 through

11 were approved on June 18, 2020.          Once all charges were approved

for   prosecution,     the   government     indicates,      the   charges     were

presented to the next available grand jury meeting in the Eastern

District of Louisiana; this occurred on June 26, 2020.                It happens

that, the government contends, the statute of limitations for one

of the counts presented and charged, Count 7, would have prescribed

on June 27, 2020 (the day after the indictment issued) and another

count, Count 2, would be time-barred if not brought before October

15, 2020.     This process and timeline for approving federal tax

prosecutions and the statute of limitations set to prescribe for




                                      14
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 15 of 35



certain counts informed its decision, it urges, to present to the

grand jury on June 26, 2020. 11

                                     II.

       Informed by this backdrop, the Court turns to consider the

standard applicable to the defendants’ request for discovery they

seek to use to support a motion to dismiss the indictment.

                                     A.

       “A party may raise by pretrial motion any defense, objection,

or request that the court can determine without a trial on the

merits.” Fed. R. Crim. P. 12(b)(1). A party “must” raise by

pretrial     motion   “a   defect   in     instituting   the   prosecution,

including...(iii) a violation of the constitutional right to a

speedy trial; (iv) selective or vindictive prosecution; and (v) an




11 Not surprisingly, the defendants reply: “We are skeptical.”
This skepticism is driven, in part, by the government’s failure to
offer or even discuss a tolling agreement. That is, despite being
in regular communication with the government well before the
indictment and despite being specifically advised as to Mr.
Williams’ intention to run for the DA election slated for November
2020, defense counsel during oral argument noted, the government
never intimated as to, nor presented defense counsel with, a
tolling agreement. Counsel for the government declined to reveal
its motivation for opting not to extend what the defendants
characterize as an ordinary, pre-indictment courtesy, a tolling
agreement; instead, counsel for the government forcefully
reiterated its position that it has pursued this case “in ordinary
course.”
                                15
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 16 of 35



error in the grand-jury proceeding[.]” Fed. R. Crim. P. 12(b)(3)

(A)(iii), (iv), (v).

                                            B.

       The grand jury, “a constitutional fixture in its own right[,]”

is    “functional[ly]        independent[t]”        of    both     the   Judicial    and

Executive Branches of government; it sits “to assess whether there

is adequate basis for bringing a criminal charge.”                           See United

States    v.    Williams,     504    U.S.     36,   47-48,    50    (1992)(citations

omitted); Campbell v. Louisiana, 523 U.S. 392, 399 (1998)(citing

Vazquez    v.   Hillery,      474    U.S.   254,    263     (1986)(The     grand    jury

“controls      not    only   the    initial      decision    to    indict,    but   also

significant decisions such as how many counts to charge and whether

to charge a greater or lesser offense[.]”)).

       Considering its structural and functional independence, the

judiciary’s supervisory role over grand juries is quite limited.

Williams, 504 U.S. at 47-48.                The Court may “enforce the Grand

Jury Clause by ensuring that grand juries act independently from

the executive [and the Court exercises] supervisory power to

safeguard the integrity of the grand jury process.”                      United States

v. Strouse, 286 F.3d 767, 771 (5th Cir. 2002).                    In its supervisory

power,    then,      the   Court    may   dismiss    an     indictment     because    of

misconduct before the grand jury under limited circumstances and

                                            16
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 17 of 35



may “implement a remedy for violation of recognized rights[.]”

Id. (citation omitted); United States v. Alvarado, 840 F.3d 184,

189 (4th Cir. 2016)(“Defendants alleging grand jury abuse bear the

burden of rebutting ‘the presumption of regularity attache[d] to

a grand jury’s proceeding.’”).

       “[S]ecrecy is essential to maintaining the integrity of the

grand jury system.”        In re Grand Jury Testimony, 832 F.2d 60, 62

(5th Cir. 1987); Douglas Oil Co. v. Petrol Stops Northwest, 441

U.S. 211, 218 (1979)(“[T]he proper functioning of our grand jury

system depends upon the secrecy of grand jury proceedings.”).               But

“[s]ecrecy is not absolute[.]”           See In re Grand Jury Testimony,

832 F.2d at 62.     Rule 6 of the Federal Rules of Criminal Procedure,

which    governs   grand   jury   procedure,     codifies   the   traditional

secrecy rule and provides a few exceptions; subsection (e) of the

Rule sets forth the limited circumstances under which the Court

may    authorize   disclosure     of   matters   before   the   grand   jury. 12



12   Additionally, Rule 6(b) provides:
        (b) Objection to the Grand Jury or to a Grand Juror.
           (1) Challenges. Either the government or a defendant
        may challenge the grand jury on the ground that it was
        not lawfully drawn, summoned, or selected, and may
        challenge an individual juror on the ground that the
        juror is not legally qualified.
           (2) Motion to Dismiss an Indictment. A party may move
        to dismiss the indictment based on an objection to the
        grand jury or on an individual juror’s lack of legal
        qualification[.]
                                   17
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 18 of 35



     Councilman       Williams        and    Ms.     Burdett      invoke       Rule

6(e)(3)(E)(ii), which provides:

     The court may authorize disclosure--at a time, in a
     manner, and subject to any other conditions that it
     directs--of a grand-jury matter...at the request of a
     defendant who shows that a ground may exist to dismiss
     the indictment because of a matter that occurred before
     the grand jury[.]
See Fed. R. Cr. P. 6(e)(3)(E)(ii)(emphasis added).                    Requests for

disclosure of grand jury matters are directed to the Court’s

discretion, but requests should be “granted only if the moving

party shows that ‘a particularized need exists for the materials

that outweighs the policy of secrecy.’”              United States v. Smith,

697 Fed.Appx. 836, 837 (5th Cir. 2017)(unpublished, per curiam)

(quoting United States v. Miramontez, 995 F.2d 56, 59 (5th Cir.

1993)).    “Parties seeking grand jury transcripts under Rule 6(e),”

for example, “must show that the material they seek is needed to

avoid a possible injustice in another judicial proceeding, that

the need for disclosure is greater than the need for continued

secrecy,   and    that    their    request   is    structured    to    cover   only

material so needed.”            Douglas Oil, 441 U.S. at 222 (citation

omitted)(“a court called upon to determine whether grand jury

transcripts      should    be     released   necessarily    is    infused      with

substantial discretion [and the court] may include protective

limitations on the use of the disclosed material[.]”).

                                        18
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 19 of 35



                                          C.

     Here, the defendants do not seek to inspect transcripts; nor

do they challenge the government’s conduct in its particular

presentation before the grand jury.              Rather, they seek to discover

the circumstances under which the June 26 grand jury specially

convened in light of the Court’s General Order suspending grand

juries absent special dispensation, and they seek to discover the

process utilized to achieve a quorum, as well as whether the

composition    of    the   grand    jury       reflects   the   adverse      impacts

demonstrated by public health statistics, that is, whether the

disproportionate       impact       the        pandemic   is     having      --    in

disproportionately infecting and killing African Americans -- was

reflected in the grand jury quorum which convened on June 26 to

hand up several indictments, including the one in this case.

     Mindful that the Court may authorize disclosure of a grand

jury matter if the defendants “show[] that a ground may exist to

dismiss the indictment,” the Court turns briefly to consider what

grounds the defendants suggest may serve to support a motion to

dismiss the indictment.

     Racial    discrimination        in    the    selection     of   grand   jurors

“strikes at the fundamental values of our judicial system and our

society   as   a    whole,”   and    is    “especially     pernicious        in   the

                                          19
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 20 of 35



administration of justice.”     Rose v. Mitchell, 443 U.S. 545, 555-

56 (1979).     Simply put, racial discrimination is abhorrent.          Three

separate constitutional provisions serve to protect a defendant’s

right that grand jury selection be free from racial discrimination:

the Equal Protection and Due Process Clauses of the Fifth Amendment

and the Sixth Amendment right to be tried by an impartial jury

drawn   from    sources   reflecting    a   fair   cross-section   of    the

community.

     “[T]o show that an equal protection violation has occurred in

the context of grand jury selection, the defendant must show that

the procedure employed resulted in substantial underrepresentation

of the members of a race or another identifiable group.”           Sosa v.

Dretke, 133 Fed.Appx. 114, 126 (5th Cir. 2005)(citing Mitchell,

443 U.S. at 565).     The test for an equal protection violation has

four parts:

     (1) the petitioner must establish the excluded group is
     a recognizable, distinct class, singled out for
     different treatment under [the] law, as written or as
     applied;
     (2) the degree   of underrepresentation must be proved by
     comparing the     population of the group in the total
     population to    the proportion called to serve as grand
     jurors, over a   significant period of time;
     (3) there      must be a selection procedure that is
     susceptible     of abuse or is not racially neutral to
     support the    presumption of discrimination raised by the
     statistical    showing; and

                                   20
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 21 of 35



        (4) once the petitioner establishes the foregoing prima
        facie case, the burden shifts to the [government] to
        rebut the prima facie case.


Id. (citing Mitchell, 443 U.S. at 565).

      In      addition    to    the      equal    protection     right,   “the    Sixth

Amendment guarantees a criminal defendant the right to have his or

her jury chosen from a venire or panel representing a fair cross-

section of the community.” Id. at 127 (citing Taylor v. Louisiana,

419 U.S. 522, 527-30 (1975)); Berghuis v. Smith, 559 U.S. 314, 319

(2010)(“The Sixth Amendment secures to criminal defendants the

right    to    be   tried      by   an    impartial      jury   drawn   from    sources

reflecting a fair cross section of the community.”).                            “In all

criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury of the State and

district wherein the crime shall have been committed[.]”                           U.S.

CONST. amend. VI. “The Sixth Amendment requirement of a fair cross

section on the venire is a means of assuring, not a representative

jury (which the Constitution does not demand), but an impartial

one (which it does).”               Holland v. Illinois, 493 U.S. 474, 480

(1990)(emphasis          in    original)(“The         fair-cross-section         venire

requirement is ... not explicit in [the] text, but is derived from

the   traditional        understanding       of    how    an    ‘impartial     jury’   is

assembled.”).        The Sixth Amendment’s promise that all criminal

                                             21
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 22 of 35



defendants are entitled to a trial by a “jury drawn from a pool

broadly representative of the community ... as assurance of a

diffused impartiality[,]” see Taylor, 419 U.S. at 530-31, means

that a violation of this right occurs where “jury wheels, pools of

names, panels, or venires from which juries are drawn ... exclude

distinctive groups in the community.”       Duren v. Missouri, 439 U.S.

357, 363-64 (1979); Ambrose v. Booker, 684 F.3d 638, 645 (6th Cir.

2012)(noting “[t]he irrelevance of the composition of a single

venire panel” because the Sixth Amendment “guarantees only the

opportunity for a representative jury, not a representative jury

itself[;]” and, “[t]he focus ... is on the procedure for selecting

juries, and not the outcome of that process.”).           The defendant

must show three things to establish a prima facie violation of the

fair cross-section requirement:

       (1) that the group alleged to be           excluded   is     a
       “distinctive” group in the community;
       (2) that the representation of this group in venires
       from which the juries are selected is not fair and
       reasonable in relation to the number of such persons in
       the community; and
       (3) that this underrepresentation is due to systematic
       exclusion of the group in the jury-selection process.


Id. (citing Duren, 439 U.S. at 364).

       Finally, there is a Fifth Amendment due process right to be

free    from   discriminatory   selection    of   grand   jurors;       this
                                   22
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 23 of 35



particular right is less clearly defined.         “[D]ue process imposes

limitations on the composition of [a grand] jury.” Peters v. Kiff,

407 U.S. 493, 501 (1972)(noting that “due process is denied by

circumstances that create the likelihood or the appearance of bias”

and holding that “whatever his race, a criminal defendant has

standing to challenge the system used to select his grand or petit

jury, on the ground that it arbitrarily excludes from service the

members of any race, and thereby denies him due process of law.”);

Campbell v. Louisiana, 523 U.S. 392, 400-01 (1998)(“Our decision

in Peters v. Kiff addressed the due process question, although a

majority of Justices could not agree on a comprehensive statement

of the rule or an appropriate remedy for any violation.”).

                                     D.

     The defendants contend that the government’s decision to

summon a quorum of grand jurors during the Governor’s stay-home

order and despite the disproportionate impact of COVID-19 upon

African Americans in the Eastern District raises the specter that

Councilman   Williams’   and   Ms.    Burdett’s    constitutional   equal

protection, due process, and fair cross-section rights have been

violated.    The government counters that the defendants have not

established that any equal protection, due process, or fair cross-

section violations occurred.      In fact, the government concludes

                                     23
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 24 of 35



that the grand jury which returned this indictment on June 26,

2020 was empaneled in August 2019, before the onset of the COVID-

19 pandemic.      Because no defendant is guaranteed a jury of a

particular composition, the government argues, any irregularities

inherent in convening the grand jury during this pandemic could

not have violated the defendants’ constitutional rights.                           The

government    suggests      that   the    defendants      fail     to     invoke   any

authority    to   support    their    argument     that      the    constitutional

requirements apply to every single session for which a grand jury

is convened. Once a grand jury is properly empaneled, the argument

goes, there can be no challenge to the makeup of a quorum of the

grand jury on any particular day, no matter the irregularities in

calling the quorum to service.            Insofar as the government would

have the Court advise as to whether the defendants will succeed on

a motion to dismiss the indictment on one of the three recognized

constitutional     bases     for     challenging       grand       jury    selection

processes, the Court declines to embrace such a demanding standard

for a threshold discovery motion.             Contrary to the government’s

position, the rule is not that secrecy is absolute unless the

defendant makes a showing that they will succeed on a motion to

dismiss if disclosure is granted.             Rule 6(e)(3)(E)(ii) permits

discovery upon defendant’s request if he shows that a ground “may”

exist   to   dismiss   the    indictment.        If,    no     matter      what,   the
                                         24
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 25 of 35



defendants     will    not   succeed   on   their   contemplated    motion   to

dismiss, then the government will have the opportunity to oppose

such a motion on the merits. 13

       Here, the defendants point to the reasonable potentiality for

their need for the limited materials they seek.              The defendants

contend that they need the itemized information to evaluate whether

to challenge the indictment.           The defendants take issue with the

process     employed    in    specially     convening   a   grand    jury    in

contravention of the general emergency Court rule that grand jury

proceedings were suspended.        The defendants are concerned that the

COVID-19 pandemic and its disproportionate impact upon African

Americans unfairly impacted the process utilized by the Clerk’s

Office in summoning (and excusing) grand jurors to convene on June

26.    As cause for concern the defendants offer the alarming public

health statistics indicating the disproportionate impact COVID-19

has had on African Americans.

       Considering the gravity of the criminal charges in this case,

the defendants have reasonably “demonstrate[d] with particularity

a ‘compelling necessity’ for the” limited scope of materials they


13By failing to brief the parameters of the due process right in
particular, the government does not persuade the Court that the
defendants’ contemplated motion to dismiss is doomed to fail as a
matter of law.    That must await another day.    It is not this
Court’s habit to speculate.
                                25
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 26 of 35



seek.     See In re Grand Jury Testimony, 832 F.2d at 62.                       Without

the materials they request, the defendants will not be able to

evaluate whether they can present dismissal authority for any of

three     distinct      challenges      to    the       indictment    on   grounds    of

irregularities in grand jury selection.                     The particularized need

shown advances the purpose of safeguarding the integrity of the

grand jury process and outweighs the policy of secrecy where, as

here, the defendants seek no transcripts or documents that might

reveal       substantive      matters   and       instead    focus    on    discovering

information that might, or might not, support a motion to dismiss

the     indictment      for    constitutional           violations    concerning     the

process undertaken to specially convene a grand jury when such

proceedings were otherwise suspended.                    By allowing disclosure of

records concerning the process undertaken to convene the grand

jury on June 26, the Court is not undermining its duty to safeguard

the confidentiality of the proceedings, but, rather, allowing the

defendants       to   discover     information           concerning    a    grand    jury

selection process that might have violated one of three of their

constitutional rights.            Cf. United States v. Frye, No. 04-331,

2006    WL    8425614    (E.D.    La.   Apr.       6,    2006)(Vance,      J.)(granting

defendant’s request for disclosure of records concerning the grand

jury selection process and the qualifications of the individual

grand jurors where defendant indicated he needed the information
                                             26
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 27 of 35



to evaluate whether to challenge the indictment under Rule 6(b)(2),

but    denying    defendant’s     request      for   transcripts   of     testimony

presented to the grand jury and his request for the voting records

for failure to make a particularized showing).               Defendants are not

ordinarily entitled to the names of the members of the grand jury

that indicted them; 14 the names are irrelevant to the information

sought by the defendants.           For all of these reasons, the Court

grants the defendants’ request for discovery with the condition

that the government and Clerk of Court must redact any grand juror

names or personal identifying information before disclosure.

                                      III.
                             Speedy Trial Rights

       But the speedy trial issue is less than certain and must await

a better focus by the parties.            The defendants contend that their

speedy    trial    rights    will    be    violated     as   a   result    of    the

government’s      decision   to     indict     during   a    pandemic     that   has

shuttered courthouse doors and impaired the ability to obtain an

adequate spectrum of jurors.              The government helpfully counters


14 Defendants are not ordinarily entitled to the names of the
members of the grand jury that indicted them.     See In re Grand
Jury Investigation, 903 F.2d 180, 182 (3d Cir. 1990)(citing United
States v. McLernon, 746 F.2d 1098, 1122-23 (6th Cir. 1984)).
During oral argument, defense counsel confirmed that they do not
seek grand juror names.

                                          27
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 28 of 35



that it is premature to consider whether the defendants’ speedy

trial rights will be violated because the speedy trial clock has

not run.

                                          A.
                             The Constitutional Right

      “In    all     criminal     prosecutions,”            the     Sixth    Amendment

guarantees, “the accused shall enjoy the right to a speedy and

public trial.”       U.S. CONST. amend. VI.

      Accused      defendants     are    “shielded     by     the    presumption     of

innocence,    the    ‘bedrock[,]        axiomatic     and    elementary      principle

whose enforcement lies at the foundation of the administration of

our criminal law.”           Betterman v. Montana, 136 S. Ct. 1609, 1614

(2016).     This presumption is implemented by -- and “at the heart

of”   --    the    Speedy     Trial    Clause    of   the     Sixth    Amendment     by

“prevent[ing] undue and oppressive incarceration prior to trial,

...   minimize[ing]          anxiety     and    concern      accompanying       public

accusation[,] and ... limiting the possibilities that long delay

will impair the ability of an accused to defend himself.”                       Id. at

1614, 1617 (citation omitted)(Speedy Trial Clause “[r]eflect[s]

the   concern     that   a    presumptively      innocent         person    should   not

languish under an unresolved charge[.]”).



                                          28
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 29 of 35



      The speedy trial right is unlike other constitutional rights.

Barker v. Wingo, 407 U.S. 514, 519 (1972). The first difference is

that, “[i]n addition to the general concern that all accused

persons be treated according to decent and fair procedures, there

is a societal interest in providing a speedy trial which exists

separate from, and at times in opposition to, the interests of the

accused.”    Id.    “A second difference,” the Supreme Court has

observed, “is that deprivation of the right may work to the

accused’s advantage.”   Id. at 521 (“unlike the right to counsel or

the right to be free from self-incrimination, the deprivation of

the right to a speedy trial does not per se prejudice the accused’s

ability to defend himself.”).       Finally, the right is “more vague

concept[ually] than other procedural rights.”        Id. at 522.   Given

its   “vague[,]”   “amorphous[,]”    “slippery[,]”    and   “necessarily

relative” features, the Supreme Court has thus “refused to quantify

the right into a specified number of days or months” and has

eschewed “inflexible approaches” in favor of a “balancing test[.]”

Id. at 523, 529; Vermont v. Brillon, 556 U.S. 81, 89 (2009).

      The balancing test embraced in Barker v. Wingo, in which the

conduct of both the prosecution and the defendant are weighed, is

intended to eliminate some of the uncertainty in protecting the

right’s myriad purposes and in confining its literal breadth.        407

U.S. 514, 523 (1972); Doggett v. United States, 505 U.S. 647, 652
                                29
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 30 of 35



(1992)(observing that “the Speedy Trial Clause is written with

such breadth that, taken literally, it would forbid the government

to delay the trial of an ‘accused’ for any reason at all.”).                The

Supreme Court endorsed consideration of a non-exhaustive list of

factors, including “[l]ength of delay, the reason for the delay,

the defendant’s assertion of his right, and prejudice to the

defendant.”    Barker, 407 U.S. at 530.

     The “length of delay” factor is also a “triggering mechanism”

or threshold inquiry: a Barker analysis is triggered only if a

delay is so long as to be “presumptively prejudicial.”               Doggett,

505 U.S. at 651-52; Barker, 407 U.S. at 530.           Once triggered, no

one factor is “a necessary or sufficient condition to the finding

of a deprivation of the right of speedy trial,” and all “must be

considered    together   with   such    other   circumstances   as    may    be

relevant.”    Barker, 407 U.S. at 533.

     In the Fifth Circuit, “[o]nce a speedy trial analysis is

triggered,” the Court “determines whether the first three Barker

factors weigh so heavily in favor of the defendant that prejudice

is presumed.”    United States v. Bishop, 629 F.3d 462, 465-66 (5th

Cir. 2010)(citing United States v. Frye, 489 F.3d 201, 209 (5th

Cir. 2007)).     If no presumption of prejudice arises, “then the

defendant bears the burden of establishing actual prejudice and

                                       30
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 31 of 35



demonstrating that such prejudice is sufficient to outweigh the

other three factors.”         Id. (citing Frye, 489 F.3d at 209). 15

       “[D]elays   of    less   than   five    years   are   insufficient,    by

duration alone, to give rise to a presumption of prejudice and

relieve    the   defendant      of   satisfying   Barker’s      fourth   prong.”

Bishop, 629 F.3d at 456-66 (citing cases in which delay of 17

months and 45 months insufficient).            The second factor, reason for

delay, is often critical.            If delay is attributable entirely to

the    defendant    or   by     some   delay    that   serves    a   legitimate

governmental purpose, the speedy trial right is not violated.

United States v. Moreno, 789 F.3d 72, 79 (2d Cir. 2015)(citing

Brillon, 556 U.S. at 90 and Doggett, 505 U.S. at 656).




15   The Second Circuit helpfully articulates this distinction:
       [T]he notion of a delay that is presumptively
       prejudicial (i.e., long enough to trigger a Sixth
       Amendment inquiry) should not be confused with a delay
       that is so long as to cause presumptive prejudice (i.e.,
       prejudice that need not be specifically shown). Compare
       Doggett, 505 U.S. at 652 with id. at 655-56[.]        The
       former bears upon the need for a Barker analysis, whereas
       the latter bears upon the merits of that analysis.
United States v. Moreno, 789 F.3d 72, 78 n.3 (2d Cir. 2015).

                                        31
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 32 of 35



                                         B.
                               The Statutory Right


     “Congress passed the Speedy Trial Act of 1974 ... to give

effect to the” Sixth Amendment right.                  Betterman, 136 S. Ct. at

1616.

     The Speedy Trial Act provides that a defendant must go to

trial within 70 days of either the issuance of an indictment or a

defendant’s first appearance before a judicial officer, whichever

is later.      18 U.S.C. § 3161(c)(1).          If a defendant is not brought

to trial within the 70-day window, the indictment against the

defendant must be dismissed upon the defendant’s motion. See

§3162(a)(2).      Dismissal may be with or without prejudice.              Id.

     To accommodate pretrial proceedings and other circumstances,

some flexibility is built into the Act, which provides for certain

periods   of    time    to   be    excluded     from    the   70-day   clock.    See

§3161(h)(1) - (8).       The Act requires that certain periods of time

“shall be excluded ... in computing the time within which the trial

of such offense must commence” including “[a]ny period of delay

resulting      from    other      proceedings    concerning      the   defendant,

including but not limited to ... delay resulting from any pretrial

motion, from the filing of the motion through the conclusion of

the hearing on, or other prompt disposition of, such motion[.]”
                                         32
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 33 of 35



§3161(h)(1)(D).       Time   is   automatically   excluded   under   this

provision; no showing of actual delay in trial is required. United

States v. Tinklenberg, 563 U.S. 647, 650 (2011).

     The Act also permits the Court to exclude time that results

from “a continuance granted by any judge on his own motion or at

the request of the defendant or his counsel or at the request of

an attorney for the Government,” if the Court’s decision to grant

the continuance was based on its “findings that the ends of justice

served by taking such action outweigh the best interest of the

public and the defendant in a speedy trial.”          § 3161(h)(7)(A).

The Act provides a non-exhaustive list of bases upon which an ends-

of-justice continuance may be granted.      § 3161(h)(7)(B).    For time

to be excludable under this provision, the Court must timely

consider and articulate on the record the findings/reasons for the

continuance.   See id.; see also Zedner v. Untied States, 547 U.S.

489, 498-99 (2006).

     Of vital import here, the Act authorizes the Court to consider

various factors in deciding whether an ends-of-justice exclusion

is warranted; acceptable reasons include whether the failure to

grant the continuance would result in a miscarriage of justice,

whether the case is so complex that adequate trial preparation is

impossible under the Act’s time limits, and whether the failure to

                                    33
     Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 34 of 35



continue    would   deny   the   defendant   reasonable   time   to   obtain

counsel, or would deny counsel the time necessary for effective

preparation.     § 3161(h)(7)(B).     At this stage of the proceedings,

it seems to the Court that this issue is untimely; indeed, it is

undeveloped.

                                     ***

       Accordingly, IT IS ORDERED: that the defendants’ motion for

discovery, evidentiary hearing, and to dismiss for grand jury

discrimination and deprivation of speedy trial rights is hereby

GRANTED in part insofar as the defendants seek grand jury discovery

and DENIED in part without prejudice as to the other relief

sought. 16 IT IS FURTHER ORDERED: that the Department of Justice

shall turn over to defense counsel the following items; personal

identifying information, such as the names of grand jurors, shall

be redacted before turned over to defense counsel:

            1. All letters from representatives of the United
       States Attorney’s Office to the grand jurors convening
       the grand jury that sat on June 26, 2020.

            2. All letters or other communications calling the
       grand jurors for service on June 26, 2020.

            3. A record of the races of the grand jurors who
       were summoned for service on June 26, 2020.


16This discovery Order must be complied with within five days of
this Order. All other issues shall be resolved timely by counsel
in further motion practice.
                               34
  Case 2:20-cr-00055-MLCF-KWR Document 42 Filed 08/10/20 Page 35 of 35




            4. A record of the races of the grand jurors who
       constituted the quorum on June 26, 2020.

            5. A record of the number of jurors who constituted
       a quorum.

            6. Any and all records of responses by jurors that
       they would not report on June 26, 2020, and the stated
       basis for their failure to report.

            7.   Any motions, requests, or communications the
       Department of Justice submitted to the Court seeking
       permission to convene the grand jury on June 26, 2020,
       and the Order of the Court authorizing the grand jury.

       Finally, IT IS FURTHER ORDERED: that the Clerk of Court shall

turn   over   to   defense   counsel    the   following   items;   personal

identifying information, such as the names of grand jurors, shall

be redacted before turned over to defense counsel:

            1. All letters or other communications calling the
       grand jurors for service on June 26, 2020.
            2.   The demographic questionnaires for the grand
       jurors who were called for service on June 26, 2020.

            3. A record of the races of the grand jurors who
       were summoned for service on June 26, 2020.

            4. A record of the races of the grand jurors who
       constituted the quorum on June 26, 2020.

            5.   Any records related to any grand jurors who
       were excused from service on June 26, 2020.

                              New Orleans, Louisiana, August 10, 2020


                                  ______________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE
                                       35
